PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/776,352
Filing Date: 15 May 2018
Appellant(s): TECHNISCHE UNIVERSITÃT BERLIN



__________________
Brian C. Anscomb
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotmann et al (US 2005/0089512) in view of Ektoras Hadjipanayi (University College London, Thesis submitted for the Degree of Doctor of Philosophy July 2010), Yoo (US 2011/0212501) and Bhatia et al (US 2015/0224226).


(2) Response to Argument
The claims under appeal are those filed 07/28/2021. 
Appellant argues that in contrast to their claimed method that Yoo does not teach or suggest a polymerizable solution that further comprises one or more living cells. Appellant asserts that Yoo teaches away from the presently claimed polymerizable solution containing living cells because the process according to Yoo imprints the cells on a pre-polymerized layer and points to paragraphs of 5, 70 and 98 as evidence that the cells are printed on a pre-polymerized layer and not fluidly mobile hydrogel layer. Appellant asserts that the step of printing cells on a pre-polymerized layer is an essential step of the process according to Yoo and thus cannot be omitted or modified without departing from the specific teachings of Yoo and thus modifying the method of Yoo with Schlotman and Hadjipanayi does not render the claimed method obvious.
This is not found persuasive. First, the obviousness rejection is based on the modification of the Schlotmann method of creating a skin equivalent, not on the modification of the Yoo method. Yoo was cited in the obviousness rejection to demonstrate that it was known in the art of making multilayer hydrogel constructs that a second polymerizable layer can be added to a first layer and then polymerized to create a second layer (see pages 1-2 para 5-10 of Yoo), specifically in a multilayered skin construct (page 4 para 77 of Yoo). Second, the claimed method does not require that the first layer is “a fluidly mobile hydrogel layer” and therefore a pre-polymerized layer is not excluded from the claimed method and Yoo does not teach away from the claimed method.
Appellant argues that Bhatia teaches to combine two or multiple layers of the same kind and composition of a, i.e., either the same kind of ECM solution/suspension including cells (or adding cells to the ECM afterwards utilizing a bioprinting process which is characterized by repeatedly layering thin layers of one or more solutions and points to paragraph 43 as evidence. Appellant asserts that Bhatia fails to teach or suggest any other methods than bioprinting to apply ECM or ECM with cells onto non-bioprinted surfaces and points to paragraph 8 as evidence.
This is not found persuasive. First Bhatia was cited in the obviousness rejection as a secondary reference to Schlotmann and to demonstrate that it was known in the art of forming tissue constructs that the tissue can be formed by layering the cells and ECM separately (page 3 para 35) or concurrently together with the cells suspended in the flowable ECM with one or more synthetic polymers (page 7 para 74). Bhatia suggest that depositing the cells with a flowable matrix is a suitable alternative to depositing the cells separately from the flowable matrix. Second, Bhatia also state that their methods can be used with bioprinting (page 1 para 6-7) or without bioprinting (page 1 para 8). Also Appellant’s claims do not exclude bioprinting.
Appellant argues that Schlotmann discloses only a single layered dermis and an addition of an epithelial layer (keratinocytes forming an epidermis, not a dermis) on top of the dermal layer leads to the formation of a full skin construct. Appellant asserts that before the pseudopapillae were injected or cavities were cut to insert same pseudopapilae, there is no bilayered dermis, no molding or either compression.
This is not found persuasive. First, Schlotmann was cited in an obviousness rejection because some of the claimed limitations were missing from the Schlotmann method, but deemed to be obvious additions based on the teachings of Hajipanayi, Yoo and Bhatia. Second, Yoo teach that skin tissue naturally includes a multilayered dermis (dermis and hypodermis layers -page 4 para 77) thus providing motivation to make a multilayered dermis in the method of Schlotmann. Third, the claims do not specifically recite “injecting pseudopapillae” and the limitations regarding how a cavity is introduced into the dermis are listed in the alternative in claim 9 and thus molding is not necessarily required by the claims.
Appellant argues that Yoo discloses 3D-hydrogels with perfusable channels prepared by bioprinting of multiple different layers and that no bilayered, molded and compressed dermis with cavities and neopapillae is disclosed in Yoo. Appellant asserts that this is in contrast to the claimed method.
This is not found persuasive. The obviousness rejection is based on the modification of the Schlotmann method. Yoo was cited in the obviousness rejection to demonstrate that it was known in the art of making multilayer hydrogel constructs that a second polymerizable layer can be added to a first layer and then polymerized to create a second layer (see pages 1-2 para 5-10 of Yoo), specifically in a multilayered skin construct (page 4 para 77 of Yoo). Yoo was also cited because they teach that skin tissue naturally includes a multilayered dermis (dermis and hypodermis layers -page 4 para 77) thus providing motivation to make a multilayered dermis in the method of Schlotmann. 
Appellant argues that the present dermal matrix is usable as an absorber to drain the released fluid which as a predefined structure, is not bioprinted, and resembles subcutaneous morphology. Appellant argues that the claimed method does not include wherein the first and second layers are generated by bioprinting multiple layer by layer over each other to generate one thick dermal layer, but rather by pouring one solution which is compressed and molded resulting in at least one cavity and physiological rete ridged. Appellant asserts that the claimed method is completely different with respect to the bioprinting techniques disclosed in Bhatia and Yoo.
This is not found persuasive. The claimed method does not require any of these features. The claimed method does not require an absorber to drain released fluid, a predefined structure that is not bioprinted or one that resembles subcutaneous morphology. The claimed method does not exclude bioprinting or require that molding resulted in a cavity and “physiological rete ridged”.
Appellant argues that Hadjipanayi discloses pouring collagen gel into a mold and flattened by compressing, but only as a single layer between nylon meshes and Whatman paper (synthetic filter) instead of on top of another absorber matrix which function as first skin layer and points to page 73 of Hadjipanayi as evidence. Appellant argues that when used with two layers, the same composition and spacers were used and it was not compressed by centrifugation and a flat glass plate was used. Appellant asserts that with the technique according to Hadjipanayi that it is not possible to simultaneously mold cavities to introduce NPs.
This is not found persuasive. Hadjipanayi does not restrict their compression method to single layers of collagen gel when they discuss compression of hydrogel matrices in the making of skin equivalents (see pages 115 and 146).  In addition the claims do not require the use of a centrifugation or the simultaneous molding of cavities to introduce NP. The claims do not exclude the use of a glass plate for compression.
Appellant argues that none of Schlotmann, Hadjipanayi, Yoo and Bhatia taken singly or in combination, teaches or suggests at least a polymerizable solution comprising a liquid and at least one polymer selected from collagen, elastin and/or hyaluron wherein the polymerizable solution further comprises one or more living cells as set forth in the claimed method.
This is not found persuasive. Schlotmann teach a method of producing a skin equivalent that comprises a dermal matrix and an epidermal matrix by taking dermal fibroblasts mixed with polymerizable collagen (natural skin substance) and sown in multiwell plates with the purpose of optimizing the layer thickness and the size of the dermis (page 8 para 88).
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:

/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.